Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18         PageID.1    Page 1 of 78



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATE OF AMERICA,

        Plaintiff,                            Case No.: 2:18-mc-51801
v.                                            Hon. Denise Page Hood

MASHIYAT RASHID,

        Defendant.

                                              /

CHAPTER 7 TRUSTEE CHARLES J. TAUNT’S ANCILLARY PETITION
      FOR DETERMINATION OF RIGHTS TO PROPERTY

        Charles J. Taunt, Chapter 7 Trustee for thee Bankruptcy Estate of Saima

Rashid, states as follows:

     1. This is an Ancillary Petition for determination of rights to property in a

related case, 2:17-cr-20465-DPH-RSW-1, USA vs. Rashid (the “Rashid Criminal

Case”).

     2. This Court has jurisdiction over this Petition pursuant to 21 U.S.C. §853(n)

and Fed. R. Crim. P. 32.

     3. Saima M. Rashid is the spouse of defendant Mashiyat Rashid.

     4. Charles J. Taunt is the Chapter 7 Trustee for the Bankruptcy Estate of Saima

M. Rashid, Case No. 18-46255-MAR (Bankr. ED MI). A copy of the Notice

appointing the Trustee is attached as Exhibit 1.
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18          PageID.2   Page 2 of 78



    5. On November 20, 2018, this Court entered a preliminary order of forfeiture

in the Rashid Criminal Case (ECF #317 in the Rashid Criminal Case).

    6. On November 21, 2018, the United States first published a notice of the

forfeiture on the forfeiture.gov website.

    7. On November 23, 2018, notice of this forfeiture order was served by US

mail (regular and certified) on the Trustee based on a proof of service (ECF #318

in the Rashid Criminal Case).        This notice was received by the Trustee on

November 28, 2018.

    8. In the various forfeiture notices, the following assets (collectively, the

“Assets”) are pertinent to the instant Petition:

#    Asset ID               Asset Description
1    17-FBI-005339          All Funds on Deposit and All Other Items of Value
                            from E*Trade IRA Account No. XXXX0075
                            ($25,568.16)
2    17-FBI-005344          All Funds on Deposit and All Other Items of Value in
                            U.S. Trust-Bank of America Private Wealth
                            Management Account No. XX-XX-XXX-XXX4026
                            ($6,764,801.27)
3    17-FBI-005355          $64,680.04 in funds from Bank of America Account
                            No. XXXX-XXXX-3302
4    17-FBI-005356          $3,650,413.21 in funds from Bank of America Money
                            Market Savings Account No. XXXX-XXX-8653
5    17-FBI-006090          $508,400.00 U.S. Currency


    9. Mrs. Rashid had an interest in each of the Assets identified above at the time

she filed a bankruptcy petition under Chapter 7 on April 27, 2018. As such, her

                                            2
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18         PageID.3    Page 3 of 78



interest in the Assets are property of her bankruptcy estate pursuant to 11 U.S.C.

§541.

   10. Mrs. Rashid had an interest in each of the Assets for the reasons described

below.

   11.As to the Accounts in items 2, 3, and 4, she was a 50% joint title holder on

the accounts. See attached documentation (Exhibits 2, 3, and 4).

   12. As to the 508,400.00 U.S. Currency asset (Item 5), $500,000 of these funds

were seized, upon information and belief, immediately after they were withdrawn

from Bank of America Account #8653 (a joint account). A copy of the account

statement identifying this withdrawal is attached as Exhibit 4.

   13.The Trustee has a good faith belief that the source of the funds seized by the

government that make up the Assets, at least in part, are the proceeds of an

approximate $2 million loan from Bank of America, of which Mrs. Rashid was a

borrower/maker.    Copies of documents establishing this loan are attached as

Exhibit 5, indicating that the loan proceeds (a line of credit) would be deposited to

Bank of America Account #3302 (a joint Account).

   14.Because the Assets (along with assets of the defendant) were seized by the

United States, Mrs. Rashid could not repay the Bank of America loan when it came

due, Bank of America obtained a judgment against her, and she was required to file

for bankruptcy.

                                         3
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18         PageID.4    Page 4 of 78



   15. As to the IRA (Item #1), the Trustee has no information other than that

which was provided by the Government in the forfeiture notices, naming Ms.

Rashid as a joint title holder. However, her legal interest in this account may be

superior to the Government.

   16. The foregoing facts are verified under oath by the Trustee in a Claim form

he submitted to the Government along with each of the exhibits attached hereto.

This verified statement is incorporated herein and attached as Exhibit 6.

   17. The Trustee is a fiduciary appointed to investigate the assets and financial

affairs of Mrs. Rashid. His knowledge of these facts are based upon a review of

documentation submitted by Mrs.          Rashid and testimony obtained in the

bankruptcy case.

   18. The Trustee’s investigation continues into these matters.            As further

information becomes available, he will supplement this Petition as necessary. The

Trustee asks that the Court allow sufficient time for him

      Wherefore, the Trustee asks that this Court determine the property rights of

the Trustee, for an on behalf of the bankruptcy estate of Saima Rashid, in the

Assets




                                         4
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.5   Page 5 of 78




                                  THE TAUNT LAW FIRM

                                  By:/s/ Dean R. Nelson, Jr.
                                  Dean R. Nelson, Jr. (P70818)
                                  Attorney for Charles J. Taunt
                                  700 East Maple Road, Second Floor
                                  Birmingham, MI 48009
                                  (248) 644-0950
Dated: December 21, 2018          dnelson@tauntlaw.com




                                    5
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18             PageID.6     Page 6 of 78



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATE OF AMERICA,

       Plaintiff,                               Case No.: 2:18-mc-51801
v.                                              Hon. Denise Page Hood

MASHIYAT RASHID,

       Defendant.

                                          /
                               CERTIFICATE OF SERVICE


      I certify that on December 21, 2018, I electronically filed the Chapter 7
Trustee Charles J. Taunt’s Ancillary Petition for Determination of Rights of
Property and this Certificate of Service via the Court’s ECF system which will
give notice to the following ECF participants:

Dean R. Nelson , Jr   dnelson@tauntlaw.com, sdewitte@tauntlaw.com


Gerald J. Gleeson , II gleeson@millercanfield.com, giovannangeli@millercanfield.com,
rouman@millercanfield.com

Jacob Foster jacob.foster@usdoj.gov, fra.hcf.ecf@usdoj.gov, Marie.krieger@usdoj.gov,
 mary.winn@usdoj.gov, William.Golden.IV@usdoj.gov

Malisa Chokshi Dubal malisa.dubal@usdoj.gov, fra.hcf.ecf@usdoj.gov,
marie.krieger@usdoj.gov, mary.winn@usdoj.gov, William.Golden.IV@usdoj.gov

Shankar Ramamurthy shankar.ramamurthy@usdoj.gov, CaseView.ECF@usdoj.gov,
terence.oconnell@usdoj.gov




                                            6
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.7   Page 7 of 78




                                  THE TAUNT LAW FIRM


                                  By:/s/ Dean R. Nelson, Jr.
                                  Attorney for Chapter 7 Trustee
                                  700 East Maple Road, Second Floor
                                  Birmingham, MI 48009
                                  (248) 644-7800
                                  dnelson@tauntlaw.com
                                  (P70818)




                                    7
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.8   Page 8 of 78



Exhibit 1




                                    8
        Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18                                         PageID.9          Page 9 of 78

Information to identify the case:
Debtor 1              Saima M. Rashid                                                   Social Security number or ITIN        xxx−xx−4780
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Michigan
                                                                                        Date case filed for chapter 7 4/27/18
Case number:          18−46255−mar


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

The court will dismiss this case without a hearing if the debtor(s) do not timely file all the required documents and if no
request for a hearing on dismissal is filed within 21 days after the petition is filed. The Clerk will give notice of the
hearing on dismissal only to the party requesting the hearing, the debtor and the trustee.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Saima M. Rashid

2.      All other names used in the
        last 8 years

3.     Address                               5591 Walnut Ridge Ct
                                             West Bloomfield, MI 48322

4.     Debtor's attorney                     David Alexander Pernick                                Contact phone: (248) 681−1200
                                             Booth Patterson PC
       Name and address                      4139 W. Walton Blvd.
                                             Suite F
                                             Waterford, MI 48329

5.     Bankruptcy trustee                    Charles Taunt                                          Contact phone: 248−647−1127
                                             700 East Maple Road
       Name and address                      Second Floor
                                             Birmingham, MI 48009
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




            18-46255-mar              Doc 5          Filed 04/27/18      Entered 04/27/18 16:45:12                  Page 1 of 2
     Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18                                                         PageID.10        Page 10 of 78
Debtor Saima M. Rashid                                                                                                    Case number 18−46255−mar


6. Bankruptcy clerk's office                    Address of the Bankruptcy Clerk's Office:                          For the Court:
                                                211 West Fort Street                                               Clerk of the Bankruptcy Court:
    Documents in this case may be filed at this Detroit, MI 48226                                                  Katherine B. Gullo
    address. You may inspect all records filed
    in this case at this office or register online
    at www.pacer.gov.                                Contact phone: 313−234−0065                                   Hours open:
                                                                                                                   8:30am−4:00pm Monday−Friday

                                                                                                                   Date: 4/27/18

7. Meeting of creditors                              June 6, 2018 at 10:30 AM                                      Location:

    Debtors must attend the meeting to be            The meeting may be continued or adjourned to a                211 West Fort St., Room 315,
    questioned under oath. In a joint case,          later date. If so, the date will be on the court              Detroit, MI 48226
    both spouses must attend. Creditors may
    attend, but are not required to do so.           docket.


8. Presumption of abuse                              The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                      Filing deadline: 8/6/18
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                     You must file a complaint:
                                                     • if you assert that the debtor is not entitled to
                                                       receive a discharge of any debts under any of the
                                                       subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                       or

                                                     • if you want to have a debt excepted from discharge
                                                       under 11 U.S.C § 523(a)(2), (4), or (6).

                                                     You must file a motion:
                                                     • if you assert that the discharge should be denied
                                                       under § 727(a)(8) or (9).


                                                     Deadline to object to exemptions:                             Filing deadline: 30 days after the
                                                     The law permits debtors to keep certain property as           conclusion of the meeting of creditors
                                                     exempt. If you believe that the law does not authorize an
                                                     exemption claimed, you may file an objection.


10. Proof of claim                                   No property appears to be available to pay creditors. Therefore, please do not file a
                                                     proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless       will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                   deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                                  The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                     not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                     exempt. You may inspect that list at the bankruptcy clerk's office or register online at
                                                     www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                     debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                     objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                 page 2




            18-46255-mar                 Doc 5          Filed 04/27/18            Entered 04/27/18 16:45:12                     Page 2 of 2
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.11   Page 11 of 78



Exhibit 2




                                     9
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.12   Page 12 of 78
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.13   Page 13 of 78
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.14   Page 14 of 78
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.15   Page 15 of 78
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.16   Page 16 of 78
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.17   Page 17 of 78
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.18   Page 18 of 78
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.19   Page 19 of 78
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.20   Page 20 of 78
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.21   Page 21 of 78
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.22   Page 22 of 78
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.23   Page 23 of 78
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.24   Page 24 of 78
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.25   Page 25 of 78
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.26   Page 26 of 78
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.27   Page 27 of 78
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.28   Page 28 of 78
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.29   Page 29 of 78
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.30   Page 30 of 78
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.31   Page 31 of 78
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.32   Page 32 of 78
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.33   Page 33 of 78
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.34   Page 34 of 78
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.35   Page 35 of 78
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.36   Page 36 of 78



Exhibit 3




                                    10
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.37   Page 37 of 78
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.38   Page 38 of 78
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.39   Page 39 of 78
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.40   Page 40 of 78
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.41   Page 41 of 78



Exhibit 4




                                    11
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.42   Page 42 of 78
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.43   Page 43 of 78
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.44   Page 44 of 78



Exhibit 5




                                    12
Case
 Case2:18-mc-51801-DPH-RSW
      2:18-cv-10315-LJM-RSW ECF
                            ECF No.
                                No. 1-4
                                    1 filed
                                         filed12/21/18
                                               01/26/18 PageID.45
                                                         PageID.43 Page
                                                                    Page452 of
                                                                            of 78
                                                                               4




                                     PLUNKETT                                 COONEY

                                                              July 26,2017

                             NOTICE OF DEFAULT AND DEMAND FOR PAYMENT IN FULL

                                            Via Certified Mail and First Class Mail

  Mashiyat Rashid
  Saima Rashid
  5591 Walnut Ridge Ct.
  West Bloomfield, Mi 48322-2090

  RE:      Notice of Default and Demand for Payment In Full under Credit Agreement and
           Pledge Security Documents (collectively, the "Loan Documents") between Bank of
           America, N.A., ("Bank") and Mashiyat Rashid and Saima Rashid (Borrowers) in the
           original committed amount of $5,000,000.00 dated July 20, 2016".

  Dear Mr. Rashid:

          This office has been retained to represent Bank of America, N. A. with respect to Borrower's
  loan relationships with the Bank. The above referenced loan is a demand note and the Bank hereby
  makes demand for payment in full.

           Repayment of the Loan is secured by a marketable securities brokerage account at Merrill
  Lynch.

          Bank of America demands the immediate repayment of the entire Indebtedness and intends
  to enforce the Loan Documents,if necessary. As ofJuly 24,2017 the amount owing is as follows:

                      Principal:                                                          $2,020,017.00
                      Interest:                                                                $837.91
                      Late Fees:                                                                   0
                      Amount Due:                                                        $2,020,854.91

 plus all interest accruing after that date, any prepayment premiums or other fees as provided for in
 the Loan Documents, and all expenses and attorneys' fees incurred by the Bank (the
 "Indebtedness").

       Demand is made that you pay Bank of America the amount outstanding on or before
 August 4,2017,at 4:00 p.m.local time. Payment should be made to the following address:




                                    ATTORNEYS & COUNSELORS AT LAW
        %A/rw-irkw2rri Awn   Ciiitra inn • RIrww+Ificarl Wine AA; zurine •T. I9AA1 ani.ntInn • F. MAR Gni _AnAn.
Case
 Case2:18-mc-51801-DPH-RSW
      2:18-cv-10315-LJM-RSW ECF
                            ECF No.
                                No. 1-4
                                    1 filed
                                         filed12/21/18
                                               01/26/18 PageID.46
                                                         PageID.44 Page
                                                                    Page463 of
                                                                            of 78
                                                                               4




  Page 2
  July 26, 2017



                                              Bank of America
                                            c/o Daniel Langelier
                                           Senior Vice President
                                         Mail Code: FL1-400-16-07
                                      101 E. Kennedy Blvd., 16th Floor
                                           Tampa, Florida 33602


           Please note that the balance due as set forth in this letter is subject to final review and audit
  by Bank of America. You should contact Mr. Langelier at(813)225-8378 for verification of the total
  amount due on the Loan Documents before making final payment. Failure to pay the Indebtedness
  on or before August 4, 2017, may lead the Bank to filing a suit against the Borrowers and setoff
  against the pledged securities account. Please also be advised that the Bank may invoke the default
  rate of interest on the Loan as of July 25,2017.

        The Bank expressly reserves the right to exercise any and all rights and remedies provided
 under the Loan Documents and applicable law at any time. The Bank's failure to immediately
 exercise such rights and remedies is not a waiver or modification of those rights, an offer of
 forbearance of any kind, and should not be construed by you as any forbearance on the part of the
 Bank. Please govern yourselves accordingly.

                                                  Very truly yours,

                                                  PLUNKETT COONEY

                                                                      /46.eiwA
                                                                            ,
                                                  Rasul M. Raheem
                                                  Direct Dial: 248.294.2704



 cc:     Daniel Langelier, Bank of America
         Sara Mobley, Esquire


 18819270

 Open.23766.72254,18819682-1
Case
 Case2:18-mc-51801-DPH-RSW
      2:18-cv-10315-LJM-RSW ECF
                            ECF No.
                                No. 1-2
                                    1 filed
                                         filed12/21/18
                                               01/26/18 PageID.47
                                                         PageID.7 Page
                                                                  Page 47
                                                                       2 ofof27
                                                                              78
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.48   Page 48 of 78
Case
 Case2:18-mc-51801-DPH-RSW
      2:18-cv-10315-LJM-RSW ECF
                            ECF No.
                                No. 1-2
                                    1 filed
                                         filed12/21/18
                                               01/26/18 PageID.49
                                                         PageID.9 Page
                                                                  Page 49
                                                                       4 ofof27
                                                                              78
Case
Case 2:18-mc-51801-DPH-RSW
     2:18-cv-10315-LJM-RSW ECF
                            ECFNo.
                                No.1-2
                                    1 filed
                                        filed12/21/18
                                              01/26/18 PageID.50
                                                        PageID.10 Page
                                                                   Page50
                                                                        5 of
                                                                          of 27
                                                                             78
Case
Case 2:18-mc-51801-DPH-RSW
     2:18-cv-10315-LJM-RSW ECF
                            ECFNo.
                                No.1-2
                                    1 filed
                                        filed12/21/18
                                              01/26/18 PageID.51
                                                        PageID.11 Page
                                                                   Page51
                                                                        6 of
                                                                          of 27
                                                                             78
Case
Case 2:18-mc-51801-DPH-RSW
     2:18-cv-10315-LJM-RSW ECF
                            ECFNo.
                                No.1-2
                                    1 filed
                                        filed12/21/18
                                              01/26/18 PageID.52
                                                        PageID.12 Page
                                                                   Page52
                                                                        7 of
                                                                          of 27
                                                                             78
Case
Case 2:18-mc-51801-DPH-RSW
     2:18-cv-10315-LJM-RSW ECF
                            ECFNo.
                                No.1-2
                                    1 filed
                                        filed12/21/18
                                              01/26/18 PageID.53
                                                        PageID.13 Page
                                                                   Page53
                                                                        8 of
                                                                          of 27
                                                                             78
Case
Case 2:18-mc-51801-DPH-RSW
     2:18-cv-10315-LJM-RSW ECF
                            ECFNo.
                                No.1-2
                                    1 filed
                                        filed12/21/18
                                              01/26/18 PageID.54
                                                        PageID.14 Page
                                                                   Page54
                                                                        9 of
                                                                          of 27
                                                                             78
Case
Case 2:18-cv-10315-LJM-RSW
     2:18-mc-51801-DPH-RSW ECF
                            ECFNo.
                                No.1-2
                                    1 filed
                                       filed 12/21/18
                                             01/26/18 PageID.55
                                                      PageID.15 Page
                                                                Page 55
                                                                     10 of
                                                                        of 78
                                                                           27
Case
Case 2:18-cv-10315-LJM-RSW
     2:18-mc-51801-DPH-RSW ECF
                            ECFNo.
                                No.1-2
                                    1 filed
                                       filed 12/21/18
                                             01/26/18 PageID.56
                                                      PageID.16 Page
                                                                Page 56
                                                                     11 of
                                                                        of 78
                                                                           27
Case
Case 2:18-cv-10315-LJM-RSW
     2:18-mc-51801-DPH-RSW ECF
                            ECFNo.
                                No.1-2
                                    1 filed
                                       filed 12/21/18
                                             01/26/18 PageID.57
                                                      PageID.17 Page
                                                                Page 57
                                                                     12 of
                                                                        of 78
                                                                           27
Case
Case 2:18-cv-10315-LJM-RSW
     2:18-mc-51801-DPH-RSW ECF
                            ECFNo.
                                No.1-2
                                    1 filed
                                       filed 12/21/18
                                             01/26/18 PageID.58
                                                      PageID.18 Page
                                                                Page 58
                                                                     13 of
                                                                        of 78
                                                                           27
Case
Case 2:18-cv-10315-LJM-RSW
     2:18-mc-51801-DPH-RSW ECF
                            ECFNo.
                                No.1-2
                                    1 filed
                                       filed 12/21/18
                                             01/26/18 PageID.59
                                                      PageID.19 Page
                                                                Page 59
                                                                     14 of
                                                                        of 78
                                                                           27
Case
Case 2:18-cv-10315-LJM-RSW
     2:18-mc-51801-DPH-RSW ECF
                            ECFNo.
                                No.1-2
                                    1 filed
                                       filed 12/21/18
                                             01/26/18 PageID.60
                                                      PageID.20 Page
                                                                Page 60
                                                                     15 of
                                                                        of 78
                                                                           27
Case
Case 2:18-cv-10315-LJM-RSW
     2:18-mc-51801-DPH-RSW ECF
                            ECFNo.
                                No.1-2
                                    1 filed
                                       filed 12/21/18
                                             01/26/18 PageID.61
                                                      PageID.21 Page
                                                                Page 61
                                                                     16 of
                                                                        of 78
                                                                           27
Case
Case 2:18-cv-10315-LJM-RSW
     2:18-mc-51801-DPH-RSW ECF
                            ECFNo.
                                No.1-2
                                    1 filed
                                       filed 12/21/18
                                             01/26/18 PageID.62
                                                      PageID.22 Page
                                                                Page 62
                                                                     17 of
                                                                        of 78
                                                                           27
Case
Case 2:18-cv-10315-LJM-RSW
     2:18-mc-51801-DPH-RSW ECF
                            ECFNo.
                                No.1-2
                                    1 filed
                                       filed 12/21/18
                                             01/26/18 PageID.63
                                                      PageID.23 Page
                                                                Page 63
                                                                     18 of
                                                                        of 78
                                                                           27
Case
Case 2:18-cv-10315-LJM-RSW
     2:18-mc-51801-DPH-RSW ECF
                            ECFNo.
                                No.1-2
                                    1 filed
                                       filed 12/21/18
                                             01/26/18 PageID.64
                                                      PageID.24 Page
                                                                Page 64
                                                                     19 of
                                                                        of 78
                                                                           27
Case
Case 2:18-cv-10315-LJM-RSW
     2:18-mc-51801-DPH-RSW ECF
                            ECFNo.
                                No.1-2
                                    1 filed
                                       filed 12/21/18
                                             01/26/18 PageID.65
                                                      PageID.25 Page
                                                                Page 65
                                                                     20 of
                                                                        of 78
                                                                           27
Case
Case 2:18-cv-10315-LJM-RSW
     2:18-mc-51801-DPH-RSW ECF
                            ECFNo.
                                No.1-2
                                    1 filed
                                       filed 12/21/18
                                             01/26/18 PageID.66
                                                      PageID.26 Page
                                                                Page 66
                                                                     21 of
                                                                        of 78
                                                                           27
Case
Case 2:18-cv-10315-LJM-RSW
     2:18-mc-51801-DPH-RSW ECF
                            ECFNo.
                                No.1-2
                                    1 filed
                                       filed 12/21/18
                                             01/26/18 PageID.67
                                                      PageID.27 Page
                                                                Page 67
                                                                     22 of
                                                                        of 78
                                                                           27
Case
Case 2:18-cv-10315-LJM-RSW
     2:18-mc-51801-DPH-RSW ECF
                            ECFNo.
                                No.1-2
                                    1 filed
                                       filed 12/21/18
                                             01/26/18 PageID.68
                                                      PageID.28 Page
                                                                Page 68
                                                                     23 of
                                                                        of 78
                                                                           27
Case
Case 2:18-cv-10315-LJM-RSW
     2:18-mc-51801-DPH-RSW ECF
                            ECFNo.
                                No.1-2
                                    1 filed
                                       filed 12/21/18
                                             01/26/18 PageID.69
                                                      PageID.29 Page
                                                                Page 69
                                                                     24 of
                                                                        of 78
                                                                           27
Case
Case 2:18-cv-10315-LJM-RSW
     2:18-mc-51801-DPH-RSW ECF
                            ECFNo.
                                No.1-2
                                    1 filed
                                       filed 12/21/18
                                             01/26/18 PageID.70
                                                      PageID.30 Page
                                                                Page 70
                                                                     25 of
                                                                        of 78
                                                                           27
Case
Case 2:18-cv-10315-LJM-RSW
     2:18-mc-51801-DPH-RSW ECF
                            ECFNo.
                                No.1-2
                                    1 filed
                                       filed 12/21/18
                                             01/26/18 PageID.71
                                                      PageID.31 Page
                                                                Page 71
                                                                     26 of
                                                                        of 78
                                                                           27
Case
Case 2:18-cv-10315-LJM-RSW
     2:18-mc-51801-DPH-RSW ECF
                            ECFNo.
                                No.1-2
                                    1 filed
                                       filed 12/21/18
                                             01/26/18 PageID.72
                                                      PageID.32 Page
                                                                Page 72
                                                                     27 of
                                                                        of 78
                                                                           27
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.73   Page 73 of 78




Exhibit 6




                                    13
   Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18                        PageID.74       Page 74 of 78



                                        CLAIM FORM



YOU MUST COMPLETE ALL PARTS OF THIS FORM FOR THE ASSETS YOU ARE CLAIMING.

Note: There is no legal form or format required for filing a claim; this document is provided for your convenience.
Please visit https://www.forfeiture.gov/FilingClaim.htm for more specific guidance on filing your claim with the
appropriate seizing agency.

Frivolous Claim Statement: If a court finds that a claimant's assertion of an interest in property was frivolous, the
court may impose a civil fine. Title 18 United States Code, Subsection 983(h). A false statement or claim may subject
a person to criminal prosecution under Title 18 United States Code, Sections 1001 and 1621.

Privacy Act Notice: The Department of Justice is collecting this information for the purpose of processing your
claim. Providing this information is voluntary; however, the information is necessary to process your application.
Information collected is covered by Privacy Act System of Records Notice Department of Justice (DOJ), DOJ-002-
DOJ Computer Systems Activity & Access Records, Federal Register (71 FR 29170). This information may be
disclosed to contractors when necessary to accomplish an agency function, to law enforcement when there is a
violation or potential violation of law, or in accordance with other published routine uses. For a complete list of
routine uses, see the system of records notice listed above.




Standard Claim Form                          December 21, 2018                                                 Page 1
    Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18                         PageID.75       Page 75 of 78

                                   SECTION I – CONTACT INFORMATION

                                          CLAIMANT INFORMATION
Claimant/Contact Name: (Last, First)
Charles J. Taunt, Chapter 7 Trustee for the Estate of Saima M. Rashid
Business/Institution Name: (if applicable)                Prisoner ID: (if applicable)

Address: (Include Street, City, State, and Zip Code)
700 E. Maple Rd., 2nd Floor
Birmingham, MI 48009

Social Security Number/Tax Identification Number: (Enter N/A if you do not have one)
XX-XXXXXXX
Please provide an explanation why you do not have a Social Security Number, if above is N/A:



Phone: (optional)                                           Email: (optional)
248-644-7800
                                    ATTORNEY INFORMATION (if applicable)
Attorney Name: (Last, First)
Nelson, Dean
Attorney Title:

Firm Name: (if applicable)
Taunt Law Firm
Attorney Address: (Include Street, City, State, and Zip Code)
700 E. Maple Rd., 2nd Floor
Birmingham, MI 48009

Are you an attorney filing this claim on behalf of your client? XX YES  NO
Attorney Phone: (optional)                                  Attorney Email: (optional)
248-644-7800                                                dnelson@tauntlaw.com
If any of this information changes, you are responsible for notifying the agency of the new information.


                                           SECTION II – ASSET LIST
List each asset ID and asset description that you are claiming.

#      Asset ID                      Asset Description
1      17-FBI-005339                 All Funds on Deposit and All Other Items of Value from E*Trade IRA
                                     Account No. 35950075 ($25,568.16)
2      17-FBI-005344                 All Funds on Deposit and All Other Items of Value in U.S. Trust-Bank of
                                     America Private Wealth Management Account No. 56-01-100-3334026
                                     ($6,764,801.27)
3      17-FBI-005355                 $64,680.04 in funds from Bank of America Account No. 3750-1213-3302
4      17-FBI-005356                 $3,650,413.21 in funds from Bank of America Money Market Savings
                                     Account No. 3750-0935-8653
5      17-FBI-006090                 $508,400.00 U.S. Currency




Standard Claim Form                           December 21, 2018                                                Page 2
   Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18                            PageID.76       Page 76 of 78


SECTION III – INTEREST IN PROPERTY
Identify your interest in each of the assets you are claiming. If you are filing for multiple assets and the responses
are not the same for each asset, please print out multiple copies of this page to submit with the claim. If you have
documentation that supports your interest in the claimed assets (e.g., bill of sale, retail installment agreements,
contracts, titles or mortgages), please include copies of the documents with the submission of the claim.

                                  INTEREST IN PROPERTY INFORMATION
Asset ID              Asset Description
                      See Assets Listed Above.



In the space below, please explain why you have a valid, good faith, and legally recognizable interest in this
asset:


For each of the Assets seized in connection to case criminal case No. 17-20465 (E.D. MI), Charles J. Taunt has an
interest in the assets in his capacity as the Chapter 7 Trustee for the Bankruptcy Estate of Saima M. Rashid, Case
No. 18-46255-MAR (Bankr. ED MI).

Saima M. Rashid is the spouse of Mashiyat Rashid, the criminal defendant in case No. 17-20465 (E.D. MI). Mrs.
Rashid had an interest in each of the assets identified above at the time she filed a bankruptcy petition (4/27/18). As
such, her interest in the assets are property of her bankruptcy estate pursuant to 11 U.S.C. §541. A copy of the
Notice of Bankruptcy Filing is attached, identifying all pertinent information about the bankruptcy case, including Mr.
Taunt’s appointment as Trustee.

Mrs. Rashid had an interest in each of the assets for the reasons described below. As to each of the accounts she
was a 50% joint title holder on the accounts. See attached documentation.

As to the 508,400.00 U.S. Currency asset, $500,000 of these funds were seized, upon information and belief,
immediately after they were withdrawn from Bank of America Account #8653 (a joint account). A copy of the account
statement identifying this withdrawal is attached.

Finally, the Trustee has a good faith belief that the source of the funds seized by the government, at least in part, are
the proceeds of a loan from Bank of America, of which Mrs. Rashid was a joint obligor. Copies of documents
establishing this loan are attached indicating that the loan (a line of credit) proceeds would be deposited to Bank of
America Account #3302 (a joint Account).


In the space below, please list any documents you are including in support of your interest in the asset(s). If
none are included, please explain why.

Notice of Bankruptcy

Account Statements for all accounts other than E*Trade IRA Account No. 35950075. The Trustee will provide
additional documents as he obtains them.

Documents related to the Bank of America Loan that funded, at least in part, the funds seized by the government.




Standard Claim Form                            December 21, 2018                                                   Page 3
     Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18                          PageID.77      Page 77 of 78



                                     SECTION IV – RECOVERY OF LOSS
Complete this section for assets you have recovered all or a portion of your losses either via an insurance claim and/or
via some other source of recovery. If you have more recovery of loss information than may fit on this page, print out
multiple copies of this page to attach with the claim and indicate which assets apply to each page. If you have not
received any recovery of your losses, then leave this section blank.

                                       RECOVERY OF LOSS INFORMATION
Asset ID                         Asset Description



                                 INSURANCE CLAIM INFORMATION (if applicable)
Name of Insured: (Last, First)

Policy Number:                                                Claim Number:

Name of Insurance Company:                                    Name of Insurance Agent: (Last, First)

Insurance Company Address: (Include Street, City, State, and Zip Code)



Phone: (optional)                                             Email: (optional)

Have you received compensation from the insurance             Amount of Compensation:
company?  YES         NO


If other sources of recovery exist (e.g., restitution, returns on investment or other settlements), please list and
describe the details below.
                               OTHER SOURCE(S) OF RECOVERY (if applicable)
Source of Recovery 1:                                                          Amount of Recovery:

Source of Recovery 2:                                                             Amount of Recovery:



In the space below, please list any documents you are including in support of your claim of recovery of loss.
If none are included, please explain why.




  Standard Claim Form                           December 21, 2018                                                Page 4
Case 2:18-mc-51801-DPH-RSW ECF No. 1 filed 12/21/18   PageID.78   Page 78 of 78
